           Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 1 of 36




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


SOLAS OLED LTD.,
                                   Plaintiff,          Case No. 6:19-cv-00514-ADA
         v.

DELL INC.,
                                   Defendant.


SOLAS OLED LTD.,
                                   Plaintiff,          Case No. 6:19-cv-00515-ADA
         v.

GOOGLE LLC,
                                   Defendant.


SOLAS OLED LTD.,
                                   Plaintiff,          Case No. 6:19-cv-00537-ADA
         v.

APPLE INC.,
                                   Defendant.


SOLAS OLED LTD.,
                                   Plaintiff,          Case No. 6:19-cv-00631-ADA
         v.

HP INC.,
                                   Defendant




                SOLAS’S OPENING CLAIM CONSTRUCTION BRIEF 1




1
    The captioned cases are consolidated for claim construction briefing and hearing. Thus, Solas
    will file an identical copy of its claim construction papers in those cases.
                  Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 2 of 36




                                                                  TABLE OF CONTENTS

I.         INTRODUCTION ................................................................................................................................. 1
II.        BACKGROUND OF ASSERTED PATENTS ..................................................................................... 2
      A.       U.S. Patent No. 7,446,338 (“’338 Patent”)........................................................................................................3
      B.       U.S. Patent No. 7,573,068 (“’068 Patent”)........................................................................................................3
      C.       U.S. Patent No. 7,499,042 (“’042 Patent”)........................................................................................................4
      D.       U.S. Patent No. 7,663,615 (“’615 Patent”)........................................................................................................5
III.           CLAIM CONSTRUCTION PRINCIPLES ...................................................................................... 5
IV.            SUMMARY OF ASSERTED PATENTS AND PARTIES ............................................................ 7
V.         DISPUTED TERMS FOR ’338 PATENT ......................................................................................... 7
      A.       “transistor array substrate” (’338 patent claims 1, 4) ...............................................................................7
      B.       “project from a surface of the transistor array substrate” (’338 patent claim 1) ....................... 12
VI.            DISPUTED TERMS FOR ’068 PATENT ................................................................................... 13
      A.       “supply lines” (’068 patent claims 1, 13) ...................................................................................................... 13
      B. “formed on said plurality of supply lines along said plurality of supply lines” (’068 patent
      claim 1) / “connected to said plurality of supply lines along said plurality of supply lines” (’068
      patent claim 13) ................................................................................................................................................................. 14
      C.       “signal lines” (’068 patent claims 1, 13) ........................................................................................................ 15
      D.       “source” / “drain” (’068 patent claims 1, 5, 12, 13, 17) .......................................................................... 16
VII.           DISPUTED TERMS FOR ’042 PATENT ................................................................................... 17
      A.       “selection period” (’042 patent claim 1) ....................................................................................................... 17
      B. “sequentially selects said plurality of selection scan lines in each selection period” (’042
      patent claim 1) .................................................................................................................................................................... 19
      C.       “designating current” (’042 patent claim 1) ................................................................................................ 20
      D.       “current lines” (’042 patent claim 1) .............................................................................................................. 22
VIII.          DISPUTED TERMS FOR ’615 PATENT ................................................................................... 23
      A.       “the operation” (’068 patent claim 11) .......................................................................................................... 23
      B.       “precharge voltage” (’615 patent claim 11)................................................................................................. 25
      C.       “writing control section” (’615 patent claim 11)....................................................................................... 26
      D.       “data lines” (’615 patent claim 11) .................................................................................................................. 27




                                                                                              i
            Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 3 of 36




                                           TABLE OF AUTHORITIES

Cases

CAE Screenplates Inc. v. Heinrich Fiedler GmbH,
  224 F.3d 1308 (Fed. Cir. 2000)............................................................................................... 15

Energizer Holdings, Inc. v. Int’l Trade Comm’n,
   435 F.3d 1366 (Fed. Cir. 2006)............................................................................................... 24

Epistar Corp. v. ITC,
   566 F.3d 1321 (Fed. Cir. 2009)................................................................................................. 6

Hastings v. United States,
   78 Fed. Cl. 729 (Fed. Cl. 2007) .............................................................................................. 22

In re Downing,
    754 F. App’x 988 (Fed. Cir. 2018) ......................................................................................... 25

In re Skvorecz,
    580 F.3d 1262 (Fed. Cir. 2009 ................................................................................................ 24

Interactive Gift Express, Inc. v. CompuServe Inc.,
    256 F.3d 1323 (Fed. Cir. 2001)............................................................................................... 22

JVW Enters. v. Interact Accessories, Inc.,
   424 F.3d 1324 (Fed. Cir. 2005)................................................................................................. 6

Mentor H/S, Inc. v. Med. Device All., Inc.,
  244 F.3d 1365 (Fed. Cir. 2001)............................................................................................... 16

Microprocessor Enhancement v. TI,
   520 F.3d 1367 (Fed. Cir. 2008)............................................................................................... 24

O2 Micro Int’l v. Beyond Innovation Tech.,
   521 F.3d 1351 (Fed. Cir. 2008)................................................................................................. 6

Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1322-23 (Fed. Cir. 2003) ............................. 6

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005)............................................................................................. 5, 6

Teleflex, Inc. v. Ficosa N. Am. Corp.,
    299 F.3d 1313 (Fed. Cir. 2002)................................................................................................. 5




                                                                 ii
            Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 4 of 36




Thorner v. Sony Computer Ent. Am. LLC,
   669 F.3d 1362 (Fed. Cir. 2012)................................................................................................. 6

US Surgical Corp. v. Ethicon, Inc.,
   103 F.3d 1554 (Fed. Cir. 1997)................................................................................................. 6




                                                                iii
           Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 5 of 36




                      TABLE OF EXHIBITS AND ABBREVIATIONS

    Ex 2 Document Description                                                        Abbreviation
     1    Declaration of Richard A. Flasck in support of Solas’s opening claim       Flasck. Decl.
          construction brief
     2    U.S. Patent No. 6,072,450                                                  ’450 patent
     3    U.S. Patent No. 7,447,338                                                  ’338 patent
     4    U.S. Patent No. 7,573,068                                                  ’068 patent
     5    U.S. Patent No. 7,499,042                                                  ’042 patent
     6    U.S. Patent No. 7,663,615                                                  ’615 patent
     7    Parties’ joint revised list of terms/constructions served June 12, 2020    Joint Chart
     8    The Authoritative Dictionary of IEEE Standards Terms (7th ed. 2000)        IEEE Dict.
          (“IEEE Dictionary”), definitions of “drain,” “source,” select,” and
          “substrate”
     9    Microsoft Computer Dictionary (3rd ed., 1997), definition of “signal”      MS Dict.
          and ‘scan line”
    10    McGraw-Hill Dictionary of Scientific and Technical Terms (4th ed.,         McGraw-Hill
          1989), definitions of “data transmission line,” “source,” drain,” and
          “selection circuit”
    11    Merriam-Webster Dictionary (avail. at www.merriam-webster.com,             Merriam-
          accessed May 2020), definitions of “select,” “selection,” “sequential,”    Webster
          and “series.”
    12    Dictionary.com (avail. at www.dictionary.com, accessed May 2020),          Dictionary.com
          definitions of “period,” “section,” “sequence,” and “sequential”
    13    Oxford Concise Dictionary (12th ed., 2011), definitions of “period”        Oxford Concise
          and “section”
    14    Claim Construction Memorandum and Order from Solas OLED Ltd. v. Samsung
          Samsung Display Co., Ltd., 2:19-CV-00152-JRG, Dkt. 99 (E.D. Tex. Markman
          Apr. 17, 2020)
    15    Claim Construction Order from Solas OLED Ltd. v. LG Display Co.,           LG/Sony
          LG Elec., Inc., and Sony Corp., Dkt. 82, Case 6:19-cv-00236-ADA            Markman
          (W.D. Tex. June 9, 2020)
    16    Parties’ Joint Claim Construction Statement from Solas OLED Ltd. v.        LG/Sony JCC
          LG Display Co., LG Elec., Inc., and Sony Corp., Dkt. 76, Case 6:19-
          cv-00236-ADA (W.D. Tex. May 1, 2020)




2
    All exhibits attached to the concurrently filed declaration of Philip X. Wang.

                                                   i
      Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 6 of 36




17   HP’s proposed claim constructions, Case No. 6:19-cv-00631-ADA,        HP’s Proposed
     served May 22, 2020                                                   Constructions
18   Solas’s Disclosure of Asserted Claims and Infringement Contentions    Samsung
     Against Samsung, Case No. 2:19-cv-00152-JRG (E.D. Texas), Oct. 7,     Contentions
     2019
19   Apple’s proposed terms for construction, Case No. 6:19-cv-00537-      Apple’s
     ADA, served Apr. 30, 2020                                             Proposed Terms
20   Apple’s proposed claim constructions, Case No. 6:19-cv-00537-ADA,     Apple’s
     served May 22, 2020                                                   Proposed
                                                                           Constructions
21   Excerpts of transcript of April 14, 2020, Telephonic Motion Hearing   Motion Hearing
     from Solas v. Dell and Google, Case Nos. 6:19-cv-00514-ADA, 6:19-     Tr.
     cv-00515-ADA.
22   The New Oxford American Dictionary, Second Edition (2005)             New Oxford
                                                                           American
                                                                           Dictionary




                                           ii
         Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 7 of 36




I.     INTRODUCTION

       Plaintiff Solas OLED Ltd. (“Solas”) and Defendants Dell Inc., Google LLC, Apple Inc.,

and HP Inc., (collectively “Defendants”) offer not just competing proposals, but fundamentally

different approaches to claim construction. The Federal Circuit has set forth straightforward rules

to guide claim construction. For example, where claim terms have a plain and ordinary meaning

in the field, that meaning almost always controls. And where described embodiments are narrower

than the claims, features of embodiments should not be imported into the claims unless the patentee

evinces a clear intent to limit claim scope. Solas’s proposals follow Federal Circuit precedent.

They are also faithful to the full intrinsic record and reflect how a person of ordinary skill in the

art (“POSITA”) would understand the terms.

       Defendants’ proposals, on the other hand, reflect a different and erroneous approach to

claim construction. Defendants ask this Court to recharacterize and burden clear terms with

artificial and extraneous baggage but cannot point to any clear and unmistakable disclaimer. This

invites reversible error. Many of their proposals are inconsistent with—and even exclude—

embodiments taught in the specification. For other terms, Defendants’ proposals are inconsistent

with the claim language itself. And across the board, Defendants’ proposed constructions lengthen

and obfuscate the terms, making it harder for the jury to understand them.

       The parties’ divergent approaches are also reflected in their treatment of prior claim

constructions. Five disputed terms were previously construed by this Court (in the LG/Sony case)

or by Judge Gilstrap (in the Sony case). For all these terms, Solas proposes the Court’s

constructions. In contrast, Defendants seek a departure from all those constructions—often by

advancing the same proposals and arguments that considered and rejected before.

       The Court should reject Defendants’ proposals and adopt Solas’s proposals.




                                                 1
         Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 8 of 36




II.    BACKGROUND OF ASSERTED PATENTS

       The asserted patents relate to display panels with light-emitting elements, such as organic

electroluminescent display panels. A commonly used organic electroluminescent display

technology is the organic light emitting diode, or OLED. OLED display panels are currently used

in high-end mobile phones, watches, televisions, and other products from a number of

manufacturers. Displays used in phones, watches, televisions, etc. contain a two-dimensional array

of picture elements, commonly called pixels, that can each be controlled to produce a desired color

and brightness of light. Together, these pixel form the desired image on the display. Each pixel is

typically made up of a number of sub-pixels. By controlling the brightness of each sub-pixel, the

brightness and color of an overall pixel can be controlled.

       Unlike liquid crystal display technology, which uses a backlight, in OLEDs, each

individual sub-pixel of the display directly emits light. OLEDs are current-controlled, meaning

that the light emitted from each sub-pixel depends on the current that flows through the

electroluminescent element in that sub-pixel. The highest quality OLED displays are “active

matrix,” as shown in the exemplary figure. Active             Cathode

matrix means that each sub-pixel in the display has a

circuit associated with it, commonly containing

electronic components such as transistors and

capacitors, which is responsible for sending the correct
                                                              Organic
amount of current through the OLED and thus                   Layers                        TFT
                                                                                            Matrix
                                                                        Anode
controlling the brightness of the sub-pixel.

       The asserted patents generally relate to how drive circuits for active matrix OLEDs work.

They address problems of concern to OLED displays and improve upon prior art approaches.




                                                 2
         Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 9 of 36




   A.      U.S. Patent No. 7,446,338 (“’338 Patent”)

        The ’338 patent concerns display panels with light-emitting elements, including OLEDs.

It shows an example sub-pixel active matrix driving circuit for in Figure 2. In this example circuit,

the light-emitting element shown as the diode 20. The transistor 23 in this example is called the

“driving transistor.” During the time that the sub-pixel is emitting light, a “driving current” passes

through the driving transistor and is supplied
                                                  Write Current
                                                 (Brightness Signal)
                                                                                Scan line
to the diode. ’338 patent at 14:51–53.

Periodically, the sub-pixel is selected to be
                                                                       Supply               Holding
                                                                        line                Transistor
written to by setting a voltage on the
                                                                       Signal
                                                                                                         Driving Transistor
                                                                       line
corresponding “scan line” Xi. Id. at 14:42–                                                 Capacitor


46. This voltage on the scan line turns the
                                                                       Switch Transistor                 Organic LED
“switch transistor” 21 on. Id. 16:30–32.

Turning the switch transistor on permits a
                                                                                                      Common
                                                                                                  Interconnection
“write current” supplied by the “signal line”

Yi to pass through the circuit, particularly through the driving transistor. Id.at 14:59–63.

        This flow of current causes a corresponding charge to form between the electrodes of the

capacitor 24, and when the switch transistor is turned off, a current then flows through diode that

depends on the charge on the capacitor, and in this example equals the write current. ’338 patent

at 15:54–16:13. The patent specification describes a structure that implements a circuit of this type

as a series of thin-film layers in the display panel, and the patent claims aspects of this structure.

   B.      U.S. Patent No. 7,573,068 (“’068 Patent”)

        The ’068 patent concerns improved designs for transistor array substrates, containing an

array of “driving transistors” and associated lines and interconnections necessary to their




                                                  3
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 10 of 36




operation. Such arrays of driving transistors are needed, for example, to drive active matrix

displays utilizing organic electroluminescent elements. ’068 patent at 1:24–36.

        In prior art arrays, the materials, dimension, and arrangement of the transistor components

and the lines and interconnections meant that the arrays suffered from undesirably large resistances

and voltage drops, impairing the operation of driving transistors and the quality of the displayed

image. The ’068 patent teaches and claims improved designs for transistor arrays, with different

arrangements of transistors, lines, interconnections, and electrodes, as well as with different

dimensions or materials for such structures than those used in the prior art. ’068 patent, Fig. 5.

   C.      U.S. Patent No. 7,499,042 (“’042 Patent”)

        The ‘042 patent addresses problems with active matrix OLED displays. See ’042 patent at

Background of the Invention. Specifically, the ’042 patent recognizes that the transistors of such

can vary or degrade over time, leading to inconsistent pixel brightness See id. at 2:7–28 (“the gate

threshold voltage changes with time, or differs from one transistor to another . . . That is, even

when the gate voltage having the same level is applied to the driving TFTs of a plurality of pixels,

the luminance of the organic EL element changes from one pixel to another. This produces

variations in luminance on the display screen.”).

        The ’042 patent addresses this problem by describing a display device with a plurality of

selection scan lines, a plurality of current lines, and a data driving circuit. The driving circuit

applies a reset voltage to the plurality of current lines and then supplies a designating current

having a current value corresponding to an image signal. The pixel circuits then supply a driving

current with a current value corresponding to the designating current which flows through the

current lines. Importantly, the pixel circuits loads the designating current which flows through the

current lines and stores a level of voltage converted in accordance with the current value of the




                                                 4
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 11 of 36




designating current. After the selection period is over, the pixel circuits shut off the designating

current and supplies a driving current corresponding to the level of the voltage converted in

accordance with the designating current.

   D.      U.S. Patent No. 7,663,615 (“’615 Patent”)

        The ’615 patent concerns driving circuitry for self-luminous displays that emit light due to

the current flowing through pixel elements, such as displays utilizing organic electroluminescent

or LED elements.’615 Background of the Invention. The current flowing through such devices is

commonly controlled by a gate voltage on a drive transistor. But the relationship between the gate

voltage and the current may change “depending on the usage time, the drive history and the like,”

and in particular the minimum “threshold voltage” on the gate necessary to permit current flow

may shift. Thus, “it becomes difficult to stably realize the light emission operation at the

appropriate luminance gradation sequence in accordance with the display data for a long time.”

        The ’615 patent provides structures and methods for driving the pixel circuits that solve

problems in the prior art, including through a light emission drive circuit that can apply a current

control type (or a current drive type) of light emission element emitting light at a predetermined

luminance gradation sequence by supplying a current in accordance with the display data to plural

display panels (pixel arrays). Abstract. Various embodiments are shown in the figures, including

Fig. 15, which is “an example of the entire structure of a display unit.”

III.    CLAIM CONSTRUCTION PRINCIPLES

        The “claim construction inquiry . . . begins and ends in all cases with the actual words of

the claim.” Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1324 (Fed. Cir. 2002). Indeed,

“the claims themselves provide substantial guidance as to the meaning of [] terms.” Phillips v.

AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005).




                                                 5
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 12 of 36




       Thus, when conducting a claim construction inquiry, “district courts are not (and should

not be) required to construe every limitation present in a patent’s asserted claims.” O2 Micro Int’l

v. Beyond Innovation Tech., 521 F.3d 1351, 1362 (Fed. Cir. 2008). This is because claim

construction is “not an obligatory exercise in redundancy.” US Surgical Corp. v. Ethicon, Inc., 103

F.3d 1554, 1568 (Fed. Cir. 1997). Where a term is used in accordance with its plain meaning, the

court should not replace it with different language. Thorner v. Sony Computer Ent. Am. LLC, 669

F.3d 1362, 1366-67 (Fed. Cir. 2012) (“we do not redefine words. Only the patentee can do that.”).

       To the contrary, there is a “heavy presumption” that claim terms carry their “full ordinary

and customary meaning, unless [the accused infringer] can show the patentee expressly

relinquished claim scope.” Epistar Corp. v. ITC, 566 F.3d 1321, 1334 (Fed. Cir. 2009). Because

that plain meaning “is the meaning that the term would have to a [POSITA] in question at the time

of the invention,” construing claims often “involves little more than the application of the widely

accepted meaning of commonly understood words.” Phillips, 415 F.3d at 1313-14.

       “There are only two exceptions” in which claim terms are not given their full ordinary and

customary meaning: “1) when a patentee sets out a definition and acts as his own lexicographer,

or 2) when the patentee disavows the full scope of a claim term either in the specification or during

prosecution.” Thorner, 669 F.3d at 1365. Without clear and unambiguous disclaimer or

lexicography, courts “do not import limitations into claims from examples or embodiments

appearing only in a patent’s written description, even when a specification describes very specific

embodiments of the invention or even describes only a single embodiment.” JVW Enters. v.

Interact Accessories, Inc., 424 F.3d 1324, 1335 (Fed. Cir. 2005). Similarly, a statement in patent

does not limit the claims unless the statement is a “clear and unambiguous disavowal of claim

scope.” Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1322–23 (Fed. Cir. 2003).




                                                 6
            Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 13 of 36




IV.        SUMMARY OF ASSERTED PATENTS AND PARTIES

      Five patents are asserted in the cases involving Google, Dell, Apple, and HP with overlapping

patents and different patents against each Defendant. The ’450 patent is asserted against Dell,

google, and Apple, and does not have any disputed terms for construction. The ’338 patent is

asserted against Google and Apple, and was also construed by Judge Gilstrap in the Samsung

EDTex case. The ’068 patent is asserted against Apple and HP and was also construed by this

Court in the LG/Sony case. Finally, the ’042 and ’615 patents are asserted against HP only and

have not been previously construed. This is summarized in the following chart:


           Cases                        ’450     ’338        ’068    ’042      ’615

           Solas v. Dell                 !
           (6:19-cv-00514)

           Solas v. Google               !        !
           (6:19-cv-00515)

           Solas v. Apple                !        !           !
           (6:19-cv-00537)

           Solas v. HP                                        !        !         !
           (6:19-cv-00631)


V.         DISPUTED TERMS FOR ’338 PATENT

      A.      “transistor array substrate” (’338 patent claims 1, 4)

           Solas’s Proposed Construction                Defendants’ Proposed Construction
 layered structure upon which or within              a layered structure composed of a bottom
 which a transistor array is fabricated              insulating layer through a topmost layer on
                                                     whose upper surface pixel electrodes are
                                                     formed, which contains an array of transistors



                                                 7
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 14 of 36




       This term was construed two months ago by Judge Gilstrap in Solas OLED Ltd. v. Samsung

Display Co., Ltd., Case No. 2:19-cv-00152-JRG (E.D. Tex.). Samsung Markman (Ex. 15) at 8–15.

Samsung Display Co., Ltd., an intervenor in the present cases, is a defendant in that Eastern District

of Texas case. Samsung Display is also the supplier of the OLED panels used in the Apple and

Google products accused under the ’338 patent in the present cases. Indeed, Solas’s initial

infringement contentions in the Solas v. Samsung case accused the OLED panels that Samsung

sells to Apple and Google for use in the products at issue in the present cases. Ex. 18 at 3–4.

       For both this term and the term “project from a surface of the transistor array substrate,”

Solas proposes that this Court adopt the same constructions that Judge Gilstrap held were the

correct constructions. Samsung Claim Construction Order, Ex. 15 at 15, 18. Intervenor Samsung

Display and its customers Apple and Google propose that this Court instead adopt the exact

constructions that Samsung Display unsuccessfully proposed in the Eastern District case and that

Judge Gilstrap rejected. Ex. 15 at 8, 15, 18. Samsung Display and its customers do not offer a new

construction or new extrinsic evidence. They are not seeking to address some question of the

meaning of the claims that is relevant to the products at issue in these cases but was not relevant

to the products in the Eastern District case. Instead, they seek a “do-over,” asking this Court to

reach a different decision on exactly the same issue that its sister court decided two months ago.

       The Court should adopt Judge Gilstrap’s constructions, based upon the persuasive

reasoning that is set forth in his opinion. Ex. 15 at 8–18. Indeed, this Court said it would “give a

very high deference review of anything that Judge Gilstrap construes” and that changing a

construction would face a “tough burden.” Motions Hearing Tr. at 28. Here, based on Defendants’

statements during the meet and confer process and its reliance on the same extrinsic evidence, they

do not and cannot meet that burden. And of course, the Court should adopt Judge Gilstrap’s




                                                  8
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 15 of 36




constructions to avoid the same terms of the same patent being applied in two different ways to

devices made by the same supplier, Samsung Display, in cases where that same supplier is a party.

       Even putting that aside, Solas’s proposed construction is correct. The plain meaning of a

“transistor array substrate” is the substrate of or for a “transistor array.” The Authoritative

Dictionary of IEEE Standards Terms, Seventh Edition (2000) provides a definition of “substrate”

in the context of integrated circuits: “(1) (integrated circuit) The supporting material upon or within

which an integrated circuit is fabricated or to which an integrated circuit is attached.” Ex. 8, at

1123. Defendants’ cited dictionary definition is consistent, stating that a substrate for an integrated

circuit may have material placed on it (i.e., “deposited”) or within it (i.e., “inscribed”). Ex. 22, The

New Oxford American Dictionary, Second Edition, at 1688, DEFS_CC_0039. Ex. 1, Flasck Decl.

¶¶ 59, 72–73. The ’338 patent uses word “substrate” consistently with these definitions, when it

describes the bottom layer “2” in Figure 6 as an “insulating substrate” ’338 patent at 10:43:




       Defendants’ proposal departs from the plain meaning and incorporates specific features

from one of the preferred embodiments disclosed in the specification. Specifically, it requires that

the bottom layer of the transistor array substrate be “insulating,” something that is not required by

the plain meaning of the term. In particular, Defendants’ dictionary definition states that a substrate

could be a silicon wafer, i.e. a semiconductor. Ex. 22, at 1688, DEFS_CC_0039.




                                                   9
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 16 of 36




       Defendants’ may be relying on the statement in the specification that “[t]he layered

structure from the insulating substrate 2 to the planarization film 33 is called a transistor array

substrate 50.” ’338 patent at 10:45–47. This is simply a statement that the layered structure

from 2 to 33 in Figure 6 is an example of a transistor array substrate. It is no more a definition of

the term “transistor array substrate” than the statement “the document you are reading is a called

an opening claim construction brief” defines or limits “opening claim construction brief.” The

statement also clearly does not disclaim other types of “transistor array substrates” other than the

type shown in Figure 6. Indeed, the specification is clear that it only describes a “best mode,” and

that “the spirit and scope of the present invention are not limited to the following embodiments

and illustrated examples.” Id. at 4:42–48.

       Defendants appear to agree that this statement from column 10 is not lexicography, because

they do not propose construing “transistor array substrate” as the layers up to a “planarization

film.” Instead, they propose defining “transistor array substrate” in terms of something never

mentioned in column 10, lines 42–47, namely in terms of what is formed on the “upper surface”

of its “topmost layer.” There is no support in the specification, or elsewhere in the intrinsic or

extrinsic record for defining the transistor array substrate by something else—having nothing

directly to do with the transistor array—that is formed on top of it.

       The specification, in describing the Figure 6 preferred embodiment, does describe

electrodes as being “arrayed . . . on the upper surface of the planarization film 33, i.e. the upper

surface of the transistor array substrate 50.” ’338 patent at 11:50–52. Defendants may be relying

on this language in support of their proposal. But the electrodes are not the only thing that the

specification describes as being “on” the transistors array substrate. Indeed, the specification uses

very similar language to describe the “insulating line 61,” saying that it is “formed on the surface




                                                 10
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 17 of 36




of the planarization film 33, i.e., on the surface of the transistor array substrate 50 between the

[sub-pixels].” (Ex. 3, ’338 patent at 10:48–51.) If the sentence at 11:50–52 defines the transistor

array substrate as the thing the electrodes are formed on, then sentence 10:48–51 defines them as

the thing something else is formed on. Correctly understood, the specification is not providing

multiple inconsistent definitions of transistor array substrate. Rather, it describes different

structures of a preferred embodiment, which happen to be formed on the transistor array substrate.

       Notably, both the sentence at 10:45–47 and the sentence at 11:50–52 form part of the

description of a “bottom emission type” embodiment. ’338 patent at 10:42–47. The immediately

following paragraphs of the specification describe a “top emission type” embodiment. Id. at 11:66–

12:5. In this “top emission” embodiment, an additional “reflecting film having high conductivity

and high visible light reflectance” is preferably formed between the sub-pixel electrode 20a and

the planarization film 33. Id.; Ex. 1, Flasck Decl. ¶¶ 67–69. To the extent that Defendants argue

that the sentences at 10:45–47 and 11:50–52 are definitional or constitute lexicography, then the

sub-pixel electrodes 20a in this “top emission type” embodiment are not formed directly on the

upper surface of layer 33, and their proposed construction (requiring that the electrodes be formed

on the “upper surface” of the “topmost layer”) improperly excludes this “top emission type”

embodiment from the claims. To the extent that Defendants argue that the “transistor array

substrate” in the “top emission type” embodiment includes the reflecting film, then their

construction is untethered from the statements in 10:45–47 and 11:50–52 stating that the

planarization film 33 is the top layer of the transistor array substrate and not supported by anything

in the record that supports limiting transistor array substrate in the manner it proposes.




                                                 11
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 18 of 36




   B.      “project from a surface of the transistor array substrate” (’338 patent claim 1)

        Solas’s Proposed Construction                   Defendants’ Proposed Construction
 extend from an external surface of the               extend above the upper surface of the
 transistor array substrate                           transistor array substrate

        As with the term “transistor array substrate,” this term was construed two months ago by

Judge Gilstrap. Samsung Markman, Ex. 15 at 18. As above, this Court should also adopt the

constructions that Judge Gilstrap held were correct, and not the constructions that intervenor

Samsung Display unsuccessfully proposed in that case and that Judge Gilstrap rejected.

        Judge Gilstrap’s construction requires that the interconnections extend beyond an “outer

surface.” Defendants go beyond this to require that they extend beyond “the upper surface.” As

Judge Gilstrap found in his claim construction opinion, “Defendants fail to justify limiting the

dispute term to one particular outer surface rather than any outer surface.” Ex. 15 at 18.

        Defendants’ attempt to narrow the claims specifically to “the upper surface” is without

justification and contrary to law. This phrase appears in a limitation that describes a “plurality of

interconnections” (’338 patent at 24:19–21), and in describing a preferred embodiment, the

specification does explain that “the select interconnection 89 and feed interconnection 90 project

upward from the upper surface of the planarization film 33.” Id. at 11:39–41. But elsewhere the

same specification explains that “the common interconnection 91 . . . is formed to . . . project

upward from the surface of the planarization film 33.” Id. at 10:54–58. Even in describing this

preferred embodiment, the specification does not always specify that interconnections project from

“the upper surface.” More importantly, the references in the specification to “the upper surface”

are all in descriptions of preferred embodiments. Nothing in the specification or elsewhere in the

intrinsic record limits the claimed “a surface” to a specific “the upper surface.” Likewise, a




                                                 12
           Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 19 of 36




POSITA reading these claims in the context of the patent would not understand the claims to limit

“a surface” to “the upper surface.” Flasck Decl. ¶¶ 75–77.

VI.        DISPUTED TERMS FOR ’068 PATENT

           In the Solas v. LG/Sony case, the Court addressed constructions for seven terms in claims

1 and 13 of the ’068 patent. LG/Sony Markman at 2. In these cases, Defendants identified the same

seven terms for construction and largely adopted LG’s proposals. See Apple’s Proposed Terms at

2; Apple’s Proposed Constructions at 3. After the Court issued its Markman ruling in LG/Sony,

Defendants dropped certain terms and adjusted its proposals. In contrast, Solas has maintained the

same proposals that the Court adopted (or the parties agreed to) in the previous case. The Court

should adopt Solas’s proposals and reject Defendants’ shifting and litigation-driven proposals.

      A.      “supply lines” (’068 patent claims 1, 13)

       Solas’s Proposed Construction                   Defendants’ Proposed Construction
      conductive lines supplying                 conductive lines, each supplying a driving
      current or voltage                         current or voltage to a plurality of pixel circuits

           Solas’s proposal was the parties’ agreed construction in the LG case. See LG/Sony JCC at

1 (agreeing that “supply lines” in claims 1 and 13 of the ’068 patent means “conductive lines

supplying current or voltage”). Indeed, Solas’s proposal is the plain meaning and should be

adopted. Flasck Decl. ¶¶ 80–81. Even in this case, the parties agree “supply lines” means

conductive lines supplying current or voltage. The only dispute is whether (1) each line must

supply current or voltage to a plurality of pixel circuits and (2) whether a supply line must supply

a “driving” current or voltage. Both requirements are unsupported. Id. ¶¶ 82–83.

           First, there is no necessary one-to-many relationship between each supply line and a

plurality of pixel circuits. The plain meaning of “supply line” includes a single line supplying a

single pixel circuit. Id. ¶ 83. Second, neither the plain meaning nor intrinsic evidence require


                                                  13
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 20 of 36




supplying a “driving” current or voltage. As one example, the patent discusses supplying a “write

current” or “current signal,” which is not characterized as a driving current. Id. ¶¶ 80–81; ’068

patent 16:17–21, 16:52–55, 19:26–30. Defendants’ construction is inconsistent with this example.

   B.      “formed on said plurality of supply lines along said plurality of supply lines”
           (’068 patent claim 1) / “connected to said plurality of supply lines along said
           plurality of supply lines” (’068 patent claim 13)

        Solas’s Proposed Construction                     Defendants’ Proposed Construction
 [formed on / connected to] said plurality of         stacked on or making multiple contacts with
 supply lines over the length or direction of         said plurality of supply lines over the length of
 said plurality of supply lines                       each supply line

        The ’068 patent claims recite “a plurality of feed interconnections” which are “formed on”

(claim 1) or “connected to” (claim 13) “said plurality of supply lines along said plurality of supply

lines.” Solas’s proposal is the same construction that was extensively briefed, argued, and adopted

by this Court in the LG case. See LG/Sony Markman at 2. Defendants’ proposal incorporates LG’s

proposal but included additional, unsupported limitations. It is therefore even more incorrect. The

Court should reject Defendants’ proposal and maintain its constructions from the LG case.

        Solas’s proposal is the plain meaning of “along” and supported by the intrinsic and

extrinsic evidence. Flasck Decl. ¶¶ 84–87. Dictionaries define “along” as over the length or

direction of. See Merriam-Webster (“along: 1: in a line matching the length or direction of //

walking along the river”); Dictionary.com (“along: 1 through, on, beside, over, or parallel to the

length or direction of; from one end to the other of: to walk along a highway.”). The claims use

“along” in the same way. They recite a plurality of feed interconnections “formed on” or

“connected to” a plurality of supply lines “along” the plurality of supply lines. A POSITA would

not understand that interconnections are formed on or connected to the supply lines over the length

or direction of the supply lines. Flasck Decl. ¶ 86. Nothing in the claims require the



                                                 14
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 21 of 36




interconnections to cover the entire length of or the supply lines. Finally, the specification supports

Solas’s construction by stating that feed interconnections and its common connections are

provided “in parallel to” the supply lines. See ’068 patent at 6:2–6, 23:1–6.

        Defendants’ proposal is fatally flawed for several reasons. Defendants take the simple

terms “formed on” (in claim 1) or “connected to” (in claim 13) and redefine both as “stacked on

or making multiple contacts with.” But “formed on” and “connected to” have different meanings

and it’s improper to assign the same meaning to both. See CAE Screenplates Inc. v. Heinrich

Fiedler GmbH, 224 F.3d 1308, 1317 (Fed. Cir. 2000) (presuming that “the use of these different

terms in the claims connotes different meanings.”) Further, neither term is equivalent to the

awkward and confusing conjunctive: “stacked on or making multiple contacts with.” That is not

the plain meaning of anything and unsupported by the intrinsic evidence. Indeed, the phrase

“making multiple contacts with” appears nowhere in patent.

        Second, Defendants’ construction requires the feed interconnections to be “stacked on or

making multiple contacts with” supply lines “over the length of each supply line.” This is

particularly unjustified. Flasck Decl. ¶¶ 88–94. The claim describes a relationship between a

plurality of interconnections and a plurality of supply lines. Nowhere does the claims or

specification require the interconnections to extend over the length of every individual supply line.

   C.       “signal lines” (’068 patent claims 1, 13)

        Solas’s Proposed Construction                    Defendants’ Proposed Construction

 conductive lines supplying signals                 conductive lines carrying data

        Again, Solas’s proposal is the same construction that was briefed, argued, and adopted in

the LG case. See LG/Sony Markman at 2. This Court analyzed “signal lines” and found it carries

its plain meaning: “conductive lines supplying signals.” Id. The ’068 patent uses “signal lines” in



                                                  15
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 22 of 36




the same sense. Flasck Decl. ¶¶ 95–96. It describes conductive lines that supply signals where the

signals can be currents or voltages. See ’068 patent at 1:38–45, 16:14–21, Fig. 2; MS Dict. at 435

(“signal n. 1. Any electrical quantity, such as voltage, current, or frequency, that can be used to

transmit information”). Defendants’ proposal changes “signals” to “carrying data” and is not the

plain meaning. Further, nothing in the intrinsic evidence provides a special definition of “signal

lines” or disclaimer that supports Defendants’ construction. Flasck Decl. ¶ 96.

   D.      “source” / “drain” (’068 patent claims 1, 5, 12, 13, 17)

      Term         Solas’s Proposed Construction        Defendants’ Proposed Construction

    “source”         Plain and ordinary meaning          source electrode

     “drain”         Plain and ordinary meaning          drain electrode

        The terms “source” and “drain” are common technical terms and readily understandable to

a POSITA. Flasck Decl. ¶¶ 96–102. They do not require further construction. See Mentor H/S, Inc.

v. Med. Device All., Inc., 244 F.3d 1365, 1380 (Fed. Cir. 2001) (“the court properly instructed the

jury that these terms should receive their ordinary meanings.”). Indeed, Defendants concede this

by repeating the claim term itself into proposals.

        Defendants’ proposals merely take the term source or drain and add the word “electrode.”

This approach is improper for several reasons. First, it runs contrary to claim construction

principles, which forbids rewriting claims by adding extraneous words. Second, it is unsupported

by the intrinsic evidence. Although the ’068 patent uses the term “gate electrode” it never once

uses the terms “source electrode” or “gate electrode.” Third, Defendants’ proposal is unhelpful for

the jury by adding another technical term. And the term “electrode” is itself ambiguous and may

require further construction. Flasck Decl. ¶¶ 100–02.




                                                 16
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 23 of 36




VII.    DISPUTED TERMS FOR ’042 PATENT

   A.      “selection period” (’042 patent claim 1)

        Solas’s Proposed Construction                       HP’s Proposed Construction
  time period during which a plurality of             time duration in which a selected selection
  pixel circuits is selected                          scan line is kept active


        The “selection period” of claim 1 is described throughout the ’042 patent in non-limiting

language. For example, in regard to Figure 4, the specification explains that “a period in which the

selection scan driver 5 … selects the selection scan line Xi in the ith row is called a selection

period TSE of the ith row.” ‘042 patent at 9:22-27 (emphasis added). The specification also

describes “selection scan line” comprises “a plurality of pixel circuits.” Id. at 2:46-48 (Brief

Summary of Invention: “a plurality of pixel circuits which are connected to the plurality of

selection scan lines”); at 3:17-20 (Brief Summary of Invention: “A display panel driving method

according to still another aspect of the present invention comprises, a selection step of sequentially

selecting a plurality of selection scan lines of a display panel comprising a plurality of pixel

circuits”); (“In the second transistor 22 of each of the pixel circuits Di,1 to Di,n in the ith row, a

gate 22 g is connected to the selection scan line Xi in the ith row”); Flasck Decl. ¶ 103. Solas’s

proposal captures the “selection period” described the patent specification.

        HP’s proposal of “time duration in which a selected selection scan line is kept active”

improperly a confusing limitation “kept active” not found anywhere in the intrinsic evidence. The

term “active” in this context is vague, ambiguous and would not be used by a POSITA in

connection with the term “selection period. ” Flasck Decl. ¶ 105. As just one fatal defect, it is

entirely unclear whether HP asserts “active” is related to “activation” or alternatively an antonym

to “passive.” Id. ¶ 105. Nor does the specification describe any “activation,” “deactivation” or




                                                 17
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 24 of 36




“passivation” associated with a scan line being “selected” or not selected. Id. The extrinsic

evidence also rejects HP’s confusing and baseless addition to Solas’s proposal. Similar to the

specification of the ‘042 patent, relevant dictionary definitions of “select” or “selection” do not

refer to or require any notion of “keeping active.” Ex. 9.

       Moreover, the intrinsic record, including Figure 4 and related description confirms that the

“selection period” is a period (consistent with Solas’s proposal) not a duration (as HP’s proposal

would require). Defendant’s proposed use of “duration” confuses, rather than elucidates the word

“period,” since a duration simply specifies a difference between two times (e.g., T1-T2) without

specifying the specific values of T1 and T2, or the relationship between T1 and T2 and the rest of

the signal and voltage timings. For example, the 19th century and the 20th century are different

time periods, even though they have the same duration (100 years). Flasck Decl. ¶ 104

       To the extent HP argues that the “Von” voltage the specification describes that is applied

to the selection scan line when selected somehow “keeps active” the selection scan line, this is

undermined by HP’s proposal itself. HP proposes that “selection period” means the “time duration

in which a selected selection scan line is kept active.” The specification describes the selection

scan line is simply “selected” by applying the Von voltage. See ’042 Patent at 9:13-19 (“ON

voltage VON (much higher than the reference voltage VSS) as a selection signal or a low-level

OFF voltage VOFF (equal to or lower than the reference voltage VSS) as a non-selection signal,

thereby sequentially selecting the selection scan lines X1 to Xm.”) Thus, HP’s proposal, which

adds the limitation “kept active” to being “selected”—besides being not supported and

contradicted by the specification—is at best confusing and redundant. It should be rejected.




                                                 18
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 25 of 36




   B.      “sequentially selects said plurality of selection scan lines in each selection
           period” (’042 patent claim 1)

        Solas’s Proposed Construction                      HP’s Proposed Construction
  Plain and ordinary meaning                         selects said plurality of selection scan lines
                                                     one per each of a plurality of non-
                                                     overlapping selection periods


        This phrase includes only words and phrases that have a plain and ordinary meaning to a

POSITA. Flasck Decl. ¶ 106. Moreover, the intrinsic record does not depart from the plain and

ordinary meaning of this phrase. Id. The parties’ dispute largely boils down to the meaning of the

word “sequentially.” Merriam Webster’s defines “sequential” as “following in sequence.” Ex. 9 at

58. Synonyms are “consecutive” and “succeeding.” Id. Dictionary.com similarly defines

“sequence” as “the following of one thing after another; sequential” and “sequential” as

“following; subsequent; consequent.” Ex. 10. The term has a simple and consistent plain meaning.

        HP’s proposal removes the claim language “sequentially” and “in each selection period”

and replaces those simple terms with limitations that go beyond the meaning of the language. HP

purports to add “one per each of a plurality of non-overlapping selection periods.” But there is

nothing in the intrinsic record that requires selection of the “plurality of scan lines” to “one per

each of a plurality of” selection periods. Moreover, while in some embodiments, certain selection

periods are not described to overlap, the phrase “in each selection period” does not preclude any

overlap under any circumstance. Flasck Decl. at ¶ 107.

        To the extent an embodiment described in the specification may depict selection scan lines

being selected “one per each” “non-overlapping” selection periods, such a disclosure would not

limit the claims under too many Federal Circuit cases to name. Indeed, while not even necessary,

the patent itself reminds the reader that features of the described embodiments are not requirements




                                                19
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 26 of 36




of the present invention that limit the claims. See ’042 patent at 4:10-15 (“Various technically

preferred limitations are imposed on the following embodiments in order to, carry out the present

invention. However, the scope of the invention is not limited to the embodiments and examples

shown in the drawing.”) (emphasis added).

        Finally, HP’s injection of additional limitations “one per each of a plurality of non-

overlapping selection periods” makes little sense in view of the actual claim language being

construed. As explained, “sequentially” has a plain and ordinary meaning not limited by the

intrinsic evidence. The claim language injects the possibility of a “plurality of selection scan lines”

being selected in each selection period and defeats HP’s limitation of one scan line being selected

“per each of a plurality of non-overlapping selection periods.” The Court should reject HP’s

proposal and find that the claim phrase carries its plain and ordinary meaning.

   C.      “designating current” (’042 patent claim 1)

        Solas’s Proposed Construction                        HP’s Proposed Construction
  Plain and ordinary meaning, i.e., current            current having a specified current value
  designating a value corresponding to an              that is held constant
  image signal

        The term “designating current” has a plain and ordinary meaning, understood by a POSITA

and the term is used consistent with that meaning in the intrinsic record. Flasck Decl. ¶ 108. The

specification throughout, and also the claims, refers to the “designating current” as “having a

current value corresponding to an image signal.” See, e.g., ’042 patent, Abstract, Claim 1.

        HP’s proposal interjects the extraneous limitation, requiring that the designating current

have “a specified current value that is held constant.” But there is nothing in the specification

defining the designating current in this way. Indeed, the specification never describes the

designating current as held constant during the first reset portion. See ’042 patent at 11:54–59,



                                                  20
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 27 of 36




2:40–45. See, e.g., Claim 1, ’042 patent at 16:31-32: (“The current value of the tone designating

current IDATA decreases as the luminance tone lowers.”) (emphasis added).

        Moreover, even ignoring changes in the image signal, focusing only on the designating

current for one selected scan line in one time period between when the reset voltage is applied and

the end of the selection period, the specification shows the designating current level as an arc and

not a “specified current value that is held constant.” The following portion of Fig. 9 and shows the

current between TR and TSE not being “held constant”:




Fig. 9 (cropped); see also 16:6-10 (“In the selection period TSE of each row, the current source

driver 3 controls the current terminals CT1 to CTn to generate the tone designating current IDATA

having a current value corresponding to the image signal.”).

       The specification further describes, for at least one more embodiment, that the designating

current is held constant only during the second portion of the selection period. See ’042 patent at

11:54–59, 2:40–45. This is consistent with the claim language, and contradicts HP’s requirement

proposed construction. Flasck Decl. ¶ 109. HP’s proposal reads out a preferred embodiment. Such

constructions are “rarely, if ever, correct.” SanDisk Corp. v. Memorex Prods., 415 F.3d 1278,

1285-86 (Fed. Cir. 2005). HP’s extraneous limitations invite legal error and must be rejected. The

term “designating current” should carry its plain and ordinary meaning, i.e., current designating a

value corresponding to an image signal.




                                                21
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 28 of 36




   D.      “current lines” (’042 patent claim 1)

        Solas’s Proposed Construction                        HP’s Proposed Construction
  Plain and ordinary meaning, i.e., conductive         conductive lines, each connected to a
  lines for carrying current                           plurality of pixel circuits and carrying
                                                       current


        Solas and HP largely agree that the term “current lines” as used in the asserted claims

should be given its plain and ordinary meaning, which is “conductive lines for carrying current.”

HP, however, seeks to interject additional limitation to the term by requiring also that the

conductive lines “each [be] connected to a plurality of pixel circuits.” This additional restriction

has no support in the intrinsic or extrinsic record.

        The term “current lines” has a plain meaning in the field. And the ‘042 patent uses the term

in accordance with that plain meaning. Flasck Decl. at ¶ 110. These terms use plain English words

whose meaning is clear to one of skill in the art. Interactive Gift Express, Inc. v. CompuServe Inc.,

256 F.3d 1323, 1331 (Fed. Cir. 2001) (if the claim language is “clear on its face,” the court’s

“consideration of the rest of the intrinsic evidence is restricted to determining if a deviation from

the clear language of the claims is specified.”); Hastings v. United States, 78 Fed. Cl. 729, 733

(Fed. Cl. 2007) (“[I]f a claim element is clear on its face, or at least if the parties' constructions

would serve to obfuscate or warp its meaning, then the court may decline to construe the element”).

To the extent the jury may need clarity regarding what a POSITA would understand the term to

mean, it would mean “conductive lines for carrying current.” Flask Decl. at ¶ 110.

        HP’s proposed additional limitations are unsupported by the specification, which for

example, describes that “a plurality of pixel circuits [] are connected to … the plurality of current

lines.” ‘042 patent, Abstract. The specification does not require that each individual conductive

line must be connected to a plurality of pixel circuits. Flask Decl. ¶ 112. Even if some embodiments



                                                  22
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 29 of 36




had this condition, it would not limit the claims under Federal Circuit law and the patentee’s own

caveat that features of embodiments do not limit the claims. = ’042 patent at 4:10-15.

        Finally, it is unnecessary to include “pixel circuits” as part of the construction of “current

lines.” Claim 1 already specifies that the claimed configuration is limited to a device having current

lines connected to pixel circuits (reciting “a plurality of pixel circuits which are connected to said

plurality of selection scan lines and said plurality of current lines”). Thus, only devices having

pixel circuits and current lines are claimed. HP’s proposed construction requiring the conductive

lines to be connected to pixel circuits is confusing and at best superfluous.

VIII. DISPUTED TERMS FOR ’615 PATENT

        For claim 11 of the ’615 patent, HP originally proposed ten terms for construction and

asserted that six terms were indefinite. See HP’s Proposed Constructions at 2. Perhaps recognizing

this was untenable, HP dropped most of its proposals. Regardless, HP fares no better on the

remaining disputes. It’s litigation-driven proposals should be rejected.

   A.      “the operation” (’068 patent claim 11)

              Solas’s Proposed Construction                      HP’s Proposed Construction
  Plain and ordinary meaning, not indefinite. Within            Indefinite
  the claim phrase “a drive voltage for making the light
  emission control section perform the operation,” the
  term “the operation” refers to "generating a light
  emission drive current having a predetermined
  current value in accordance with the electric charges
  accumulated in the electric charge accumulating
  section and supplying the light emission drive current
  to the light emission element.”


        Claim 11 recites “a light emission control section” followed by a detailed description and

later recites “making the light emission control section perform the operation”:




                                                 23
          Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 30 of 36




          A POSITA would clearly understand “the operation” of the light emission control section

to refer to earlier recitation of what the light emission control section does: “generating a light

emission drive current . . . and supplying the light emission drive current to the light emission

element.” Flasck Decl. ¶¶ 113–14. This is apparent from the claim language itself and further

supported by the specification. Id. ¶¶ 115–16 (citing ’615 patent at Summary of the Invention,

Figs. 2–4B, 10–14B and associated written description).

          HP’s entire indefiniteness argument is that “the operation” lacks antecedent basis. This

fails for a simple reason—the Federal Circuit has repeatedly held that a lack of antecedent basis

does not render a claim indefinite so long as here the term has a “reasonably ascertainable

meaning,” which “must be decided in context.” Energizer Holdings, Inc. v. Int’l Trade Comm’n,

435 F.3d 1366, 1370 (Fed. Cir. 2006) (emphasis added).3 And here, the meaning of “the operation”

is readily and easily ascertainable. It refers to the operation performed by the light emission control

section and can only be the generating and supplying functions previously described.



3
    See also Microprocessor Enhancement v. TI, 520 F.3d 1367, 1376 (Fed. Cir. 2008) (noting the
    “well-settled rule that claims are not necessarily invalid for a lack of antecedent basis”); In re
    Skvorecz, 580 F.3d 1262, 1269 (Fed. Cir. 2009) (quoting the MPEP: “Obviously, . . . the failure
    to provide explicit antecedent basis for terms does not always render a claim indefinite.”)

                                                  24
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 31 of 36




        In its extrinsic evidence disclosures, HP argues that the specification describes different

types of operations, such as a “drive control operation,” “precharge operation,” “writing

operation,” and “light emission operation,” and therefore it would be “impossible” for a POSITA

to determine which of these “the operation” refers to. This is absurd. That the specification

mentions other types of operations does not render the term indefinite. It is clear from the claim

language that “the operation” is not generically referring to just any operation mentioned in the

patent, but rather is specifically to the operation of the light emission control section. This is the

only reasonable reading of the claim. See, e.g., In re Downing, 754 F. App’x 988, 996 (Fed. Cir.

2018) (holding that the term “the end user” was not indefinite where its meaning was clear from

the surrounding claim language; “While the specification discloses many different end users, []

claim 1’s recitation of one end user could only refer to the end user using the product.”).

        Solas does not understand HP to contend that the other instances of “the operation” in claim

11 to be indefinite. Indeed, they are not. In the second and third instances, “the operation” is used

as noun adjuncts and part of longer phrases: “the operation state of the writing control sections of

the display pixels” and “the operation state of the voltage control sections of the display pixels.”

A POSITA would understand the meanings of these claim phrases based on the phrases themselves

and surrounding claim language. Flasck Decl. ¶¶ 115–16.

   B.      “precharge voltage” (’615 patent claim 11)

        Solas’s Proposed Construction                       HP’s Proposed Construction
  Plain and ordinary meaning                          Indefinite


        The term “precharge voltage” is not indefinite. Claim 11 itself explains what a precharge

voltage is, stating “the data driver applies a precharge voltage exceeding a threshold value of the

drive transistor to the data line, and the light emission drive circuit applies the precharge voltage



                                                 25
         Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 32 of 36




applied to the data line to the electric charge accumulating section via the writing control section.”

Thus, the claim language teaches that the precharge voltage (a) exceeds a threshold value of the

drive transistor, (b) is applied by the data driver to the data line, and (c) is applied by the light

emission drive circuit to the electric charge accumulation section. Flasck Decl. ¶¶ 117–19.

         The specification also provides additional information about the function, magnitude, and

timing of the precharge voltage, which would further inform a POSITA’s understanding of the

meaning and scope of the term. Id. (citing ’615 patent at 7:28–38, 7:58–61, 8:30–32, Fig. 2, Fig.

13). Based on these teachings, it cannot be said that “precharge voltage” is indefinite. HP does not

and cannot prove indefiniteness by clear and convincing evidence. To the extent HP maintains and

articulates its indefiniteness position, Solas will respond.

    C.      “writing control section” (’615 patent claim 11)

         Solas’s Proposed Construction                         HP’s Proposed Construction
  Plain and ordinary meaning, i.e., circuit            a transistor that controls the writing of both
  section that controls writing                        the gradation sequence signal and the
                                                       precharge voltage from a data line to the
                                                       charge accumulating section


         The phrase “writing control section” is composed of ordinary technical words and has a

plain meaning in view of the intrinsic evidence. That meaning is circuit section that controls

writing. Flasck Decl. ¶¶ 120–22. This follows from the claim language itself. Claim 11 recites a

“light emission drive circuit” having four recited sections: (1) “an electric change accumulating

section” (2) “a light emission control section,” (3) “a writing control section,” and (4) “a voltage

control section.” Each of these “sections” refer back to the light emission drive circuit and are

sections of that drive circuit. Thus, the “writing control section” is the section of the light emission

drive circuit that controls writing. And that is how the claim describes “a writing control section”:




                                                  26
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 33 of 36




it controls writing by “controlling a supplying state of the electric charges based on the gradation

sequence signal to the electric charge accumulating section.”

        HP’s proposed construction is flawed for multiple reasons. First, it proposes to add the

functional requirement of “controls the writing of both the gradation sequence signal and the

precharge voltage from a data line to the charge accumulating section.” But claim 11 already

recites that the writing control section is “for controlling a supplying state of the electric charges

based on the gradation sequence signal to the electric charge accumulating section.” That is the

only requirement of the writing control section and already a claim requirement. HP’s attempt to

manufacture additional functional requirements is improper and incorrect.

        Second, HP’s proposal is too limiting. A POSITA would understand that the writing control

section may comprise writing circuitry such as a transistor. Flasck Decl. _; ’615 patent at Fig. 1,

17:1–62. But that circuitry is not limited to a single transistor (as HP may imply), much less one

“controls the writing of both the gradation sequence signal and the precharge voltage from a data

line to the charge accumulating section.” Nowhere does the applicant redefine or disclaim the

meaning of “writing control section” in such a way. Flasck Decl. ¶¶ 122–23.

   D.      “data lines” (’615 patent claim 11)

         Solas’s Proposed Construction                       HP’s Proposed Construction
  Plain and ordinary meaning, i.e., conductive         conductive lines, each connected to and
  lines for supplying information                      carrying data to a plurality of light
                                                       emission drive circuits

        “Data lines” is a well-known term of art with a plain meaning: conductive lines for

supplying information. Flasck Decl. ¶¶ 124–25. For example, the McGraw-Hill Technical

Dictionary defines “data transmission line” as a “system of electrical conductors . . . used to send

information from one place to another.” McGraw-Hill at 490 (emphasis added). The ’615 patent




                                                 27
        Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 34 of 36




uses “data lines” more than 80 times in accordance with the plain meaning. For example, the patent

teaches that gradation sequence signals and a precharge voltage can be applied to the data lines.

See ’615 patent at 5:49–50 (“a data driver . . . supplies a gradation sequence signal to the data

line”); Fig. 1 and 17:5–16 (DL in Fig. 1 is a data line). This supports Solas’s construction because

the gradation sequence signal and precharge voltage convey information. Thus, the patent uses

“data lines” in the ordinary sense, i.e., conductive lines for supplying information.

       HP apparently concedes that “data lines” has a plain meaning by including both words

“data” and “lines” in its proposal. Indeed, HP’s would transform a two-word term into a 16-word

phrase that includes the same two words. It is confusing and will not assist the jury, and should be

rejected for this reason alone. HP’s proposal is also wrong because it imposes additional limitations

beyond the plain meaning or intrinsic evidence. For example HP’s requirement of data lines being

“each connected to … a plurality of light emission drive circuits” is unsupported. The specification

does not require each individual line to be connected to and carrying data to a plurality of light

emission drive circuits. HP purports to require a one-to-many relationship between data lines and

a light emission drive circuit. But this is not the plain meaning of data lines, and there is no

lexicography or disclaimer that supports HP’s construction. Flasck Decl. ¶ 125.




Dated: June 25, 2020                              Respectfully submitted,

                                                  /s/ Philip X. Wang
                                                  Marc Fenster
                                                  California State Bar No. 181067
                                                  Email: mfenster@raklaw.com
                                                  Reza Mirzaie
                                                  Email: rmirzaie@raklaw.com
                                                  California State Bar No. 246953
                                                  Neil A. Rubin
                                                  California State Bar No. 250761
                                                  Email: nrubin@raklaw.com
                                                  Philip X. Wang


                                                 28
Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 35 of 36



                               California State Bar No. 262239
                               pwang@raklaw.com
                               Kent N. Shum
                               California State Bar No. 259189
                               Email: kshum@raklaw.com
                               RUSS AUGUST & KABAT
                               12424 Wilshire Blvd. 12th Floor
                               Los Angeles, CA 90025
                               Tel: 310.826.7474
                               Sean A. Luner
                               California State Bar No. 165443
                               E-mail: sean@dovel.com
                               Gregory S. Dovel
                               California State Bar No. 135387
                               Email: greg@dovel.com
                               Jonas Jacobson
                               Email: jonas@dovel.com
                               California State Bar No. 269912
                               DOVEL & LUNER, LLP
                               201 Santa Monica Blvd., Suite 600
                               Santa Monica, CA 90401
                               Tel: 310.656.7066
                               T. John Ward, Jr.
                               Texas State Bar No. 00794818
                               E-mail: jw@wsfirm.com
                               Claire Abernathy Henry
                               Texas State Bar No. 24053063
                               E-mail: claire@wsfirm.com
                               Andrea L. Fair
                               Texas State Bar No. 24078488
                               E-mail: andrea@wsfirm.com
                               WARD, SMITH & HILL, PLLC
                               PO Box 1231
                               Longview, TX 75606
                               Tel: 903.757.6400
                               Fax: 903.757.2323
                               Attorneys for Plaintiff SOLAS OLED, LTD.




                              29
       Case 6:19-cv-00537-ADA Document 48 Filed 06/25/20 Page 36 of 36




                               CERTIFICATE OF SERVICE

       I certify that on June 25, 2020, 2020, all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system pursuant to Local Rule CV-5(a)(3)(A).


                                              /s/ Philip X. Wang
                                              Philip X. Wang
